Title: From George Washington to the Earl of Buchan, 30 June 1790
From: Washington, George
To: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)



My Lord.
New York June 30th 1790.

I received a few days ago, the letter which your Lordship did me the honour to write to me on the 27th of March last; accompanied with a view of Dr Anderson’s proposed periodical publication.
Dr Anderson’s plan appears judicious, and if the execution

shall equal the design in goodness (as from your account of the Author we have reason to expect) there can be no doubt but his Journal will be of great utility wherever it may be circulated. For the purpose of promoting the circulation, by bringing its object & importance more generally into notice, some account of this literary undertaking will be published in the Gazette of the United States: a paper which is read extensively in America.
From the multiplicity of business, of different kinds, in which I am involved, I have myself less leisure than I could wish for attending to new publications. I shall, however, be glad to give all the encouragement in my power to the work in question, as well on account of its own merits, as to demonstrate the real respect and esteem, with which I have the honour, to be Your Lordship’s Most obedient & very humble Servant
